Title: To Thomas Jefferson from Thomas Pinckney, 27 April 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



My Dear Sir
Great Cumberland Place 27th April 1793

I send herewith the Gazettes to the present time which contain all the public intelligence.
I fear that some of your dispatches intended for me must have miscarried as your last letter received by me was dated the first day of this year and I have only got the newspapers up to the 17th. November 1792—although there are letters here from Philadelphia of the 18th. March. I am well informed that negociations are now on foot with a prospect of success to form a closer and more permanent connection between this country and Prussia and Austria. If the combined crowns should succeed against france it is impossible to tell what their detestation of popular governments, added to the intoxication of success, may induce them to attempt. I hope we keep a supply of articles essential for military uses; such as nitre &c. There are very few regular troops left in this island—so that none can yet be spared for distant expeditions.
I am induced to get the copper for our mint from hence and hope to send it by an early opportunity from Bristol. The French privateers have carried several of our Vessels into their ports but they have been dismissed and the captors awarded to pay damages. I have the honor to be with the utmost respect My dear Sir Your most faithful and most obedient Servant

Thomas Pinckney 
[1st. May 1793


I have only to add to the above duplicate that I send herewith the newspapers received since that date and a packet which Mr. Richard Penn requested me to send with my dispatches which as it is of considerable importance to him and the papers must go by the mail coach I take the liberty of troubling you with.]

